Title: Abigail Adams to John Adams, 3 May 1794
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy May 3d 1794
          
          I received your two kind Letters of April 19th & 22d I was much gratified by the appointment of mr Jay as Envoy extrodanary. I know not how the President could have made a more judicious choice, but there are Some evil spirits who would fault the measure of heaven & quarrel with the Angle Gabrial were he sent even to declare Peace on Earth, and good will to Men. the Jacobine clubs who watch over the measures of Government, sent their clue to Honest[us], hence the Chronical teams with abuse upon the exe[cut]ive, and clamours against the appointment of [the Chi]ef Justice. I have been credibly informd that Austin [li]ves Principally in the Printing office & has seldom quitted it, upon thursdays & Mondays till 12 at Night, or rather upon the Night preeceeding the publishing of the paper— I presume if the senate act with consistancy the Negative upon the non importation resolve will be as full as the vote in favour of sending mr Jay abroad, for I do not see upon what Principal they can vote for the one, and agree to the other. you will see before this Lord Lansdowns & Earl Wycombs speaches in the House of Lords, from which we may gather, that they are consious of the evils committed, and anxious for the concequences— after ways and means are devised I hope Congress will rise directly. their resolve respecting the Prohibition of British Manufactors, has already taxd the consumers twenty & thirty pr cent. the rise of all foreign Articles has been very rapid— many failures must be the concequence of the detention of our vessels & the depredations upon our Trade—
          upon the 12 of this Month a peice of land upon which the widow

vesey formerly lived is to be sold at Auction, 6 Acres. tis expected that you will purchase it. the owner talks [of] a hundred and Eighty pounds for it. as it is to be sold at Auction, I have conversd with dr Tufts who does not think it worth more than ten pounds pr acre. yet to avoid bad Neighbours, he thinks I had better allow it to be bid up to 15 pounds but beyond that he would not advise me to go. I wish I kn[ew] your mind upon it and, whether you will think me distracted [by the] price. the buildings are good for nothing, the land worne out but still I should be loth to have a bad Neighbour there. I wish you would inclose to me a card to Gen’ll Lincoln, and ask him to send me the Money if I should purchase it
          The trees are very forward & we are like to have upon many of them a full blow, but the Season is dry.
          tell Brisler his wife and Family were well to day. I am my most tenderly and affectionatly / Yours
          
            A Adams
          
        